DETAILED ACTION

Allowable Subject Matter
Claim 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG-Pub 2013/0342731 in view of Jung US PG-Pub 2020/0322544.

Regarding claim 1, Lee teaches a camera configured to capture a video; a microphone array composed of multiple microphones (Fig. 3 & [0126]: camera with mic array); a display configured to display the captured video (Fig. 1 & Fig. 10A: display-151); an input unit configured to receive inputs (Fig. 1-130); and at least one processor configured to: cause the display to display the captured video (Fig. 1 & [0024]: the processor-180 to display video); obtain objects of interest from the captured video based on an input received through the input unit; select at least one object of interest from among the obtained objects of interest, wherein the selected is prioritizes objects of interest; obtain location information of the at least one object of interest ([0174]-[0176] & [0219]: you can select using your finger an object of interest or it can be done automatically base on face recognition and it will give 
Lee failed to explicitly teach set an important value. 
However, Jung teaches set a priority ([0144]: setting a priority on a subject amount plurality of subjects).
Lee and Jung are analogous art because they are both in the same field of endeavor, namely camera device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because selecting one of the subject to have a certain priority level/state helps to determine who should be focus.

Regarding claim 11, Lee teaches capturing a video; displaying the captured video on the display (Fig. 1 & Fig. 10A: display-151); obtaining objects of interest from the captured video based on an input Fig. 1-130); setting an priority corresponding to at least one object of interest from among the obtained objects of interest, wherein prioritizes objects of interest; obtaining location information of the at least one object of interest ([0174]-[0176] & [0219]: you can select using your finger an object of interest or it can be done automatically base on face recognition and it will give priority to the selected object and the system will know the location of the selected object for capturing audio); and distributing audio focusing to the at least one object of interest based on the priority and the obtained location information ([0223]: base on selection and/or louder sound and/or face recognition it will do beamforming to get the sound from a specific location of the object of interest).  
Lee failed to explicitly teach set an important value. 

Lee and Jung are analogous art because they are both in the same field of endeavor, namely camera device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because selecting one of the subject to have a certain priority level/state helps to determine who should be focus.

Regarding claim 2 and 12, Lee teaches wherein the at least one processor is further configured to select the at least one object of interest based on receiving, through the input unit, the input corresponding to the at least one object of interest in the captured video, wherein the input corresponds to a touch input or a mouse click input ([0174]-[0176]: you can select using your finger an object of interest).  

Regarding claim 3 and 13, Lee teaches wherein the at least one processor is further configured to deselect the at least one object of interest based on receiving, through the input unit, a second input corresponding to the at least one object of interest in the captured video, wherein the second input corresponds to a double touch input or a mouse double click input ([0176]: double touch to deselect).  

Regarding claim 4 and 14, Lee teaches wherein the at least one processor is further configured to both select the at least one object of interest based on receiving, through the input unit, the input corresponding to the at least one object of interest object in the captured video, wherein the input corresponds to a touch- and-swiping operation or a touching operation held for at least a preset time ([0176]: you can select an object of interest with by performing a long touch).  

However, Jung teaches set a priority ([0144]: setting a priority on a subject amount plurality of subjects).
Lee and Jung are analogous art because they are both in the same field of endeavor, namely camera device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because selecting one of the subject to have a certain priority level/state helps to determine who should be focus.

Regarding claim 9 and 19, Lee teaches wherein the audio focusing is distributed based on adjusting activity of each of the multiple microphones ([0223]: creating narrow sound beam to each user, which means each microphones needs to be adjusted to create the beams).

Regarding claim 10 and 20, Lee teaches apply audio filtering to the at least one object of interest according to a voice feature associated with objects of interest, wherein the audio focusing is distributed in consideration of an audio filtering effect ([0126] & [0161]: performing noise suppression which has to do with removing none voice).

Claim 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG-Pub 2013/0342731 in combination with Jung US PG-Pub 2020/0322544 in view of Ling US Pat 10,397,659.

Regarding claim 5 and 15, the combination teaches importance values (Jung, [0144]: setting a priority on a subject amount plurality of subjects).

However, Ling teaches importance is set based on a frequency of past selections (col. 28 line 45-50: setting as priority a previously selected position, which is stored in memory).
The combination and Ling are analogous art because they are both in the same field of endeavor, namely display devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because previous selection tends to indicate something that a user is interested on, for quick access.

Regarding claim 6 and 16, the combination teaches importance values (Jung, [0144]: setting a priority on a subject amount plurality of subjects) and a memory configured to store captured videos (Lee, [0024]: memory to stored capturing).
The combination failed to teach wherein the importance value is set based on a frequency of appearances of the objects of interest in the stored captured videos.  
However, Ling teaches importance is set based on a frequency of appearances of the objects of interest (col. 28 line 45-50: setting as priority a previously selected position, which is stored in memory).
The combination and Ling are analogous art because they are both in the same field of endeavor, namely display devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because previous selection tends to indicate something that a user is interested on, for quick access.

.  

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG-Pub 2013/0342731 in combination with Jung US PG-Pub 2020/0322544 in view of Baughman US Pat 10,659,848.

	Regarding claim 8 and 18, the combination teaches having importance value of the captured video (Jung, [0144]: setting a priority on a subject amount plurality of subjects).
	The combination failed to explicitly teach display a graphical indicator corresponding to the set importance value together with the captured video.  
	However, Baughman teaches display a graphical indicator corresponding to the set importance value together with the captured video (Abstract: showing priority values in the display as overlay on top of the video).
	The combination and Baughman are analogous art because they are both in the same field of endeavor, namely camera device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because showing extra information helps to give the viewer a more knowledge of what they are viewing.
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654